DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 02/04/2022 amending Claims 1 and 8 and canceling Claims 2, 4, 7, and 12.  Claims 1, 3, 5, 6, 8 - 11, and 13 are examined.  Claims 14 – 20 remain withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2019/0271237A1) in view of in view of Ideal Gas Law (PV = nRT) in view of Vershure, Jr. et al. (4,815,277) in view of Eifert (10,247,104) in view of Brock (3,680,467).
Claim 1, Martin teaches, in Figs. 1 – 2 and Para. [0033], the invention as claimed including an attritable gas turbine engine (10) casing (18, 100) unitary charging volume [If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); MPEP 2111.02(II).] comprising: a casing (18, 100) having an interior wall (104) and an exterior wall (102) opposite said interior wall (104); a unitary charging volume (open space between 102 and 104) formed between said exterior wall (102) and said interior wall (104).
Martin is silent on wherein said unitary charging volume is constructed as a single compartment throughout the casing.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Martin with said unitary charging volume constructed as a single compartment throughout the casing because Applicant has not disclosed that “said unitary charging volume is constructed as a single compartment throughout the casing” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact the original Specification disclosed, in Para. [0032] “The casing unitary charging volume 18 can be constructed as a single or as multiple separate compartments 22 throughout the casing 12”.  Para. [0032] was the only disclosure of the claimed “single compartment”.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with said unitary charging volume is constructed as multiple separate 
Martin is silent on wherein said unitary charging volume is [Examiner notes that the phrase “configured to contain a predetermined charge of compressed air utilized to initiate a start-up of the attritable gas turbine engine” is a statement of intended use and the structure of the device as taught by Martin can perform the function.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.] configured to contain a predetermined charge of compressed air utilized to initiate a start-up of the attritable gas turbine engine.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 11/04/2021 in Applicant’s reply filed on 02/04/2022. MPEP 2144.03(C)]  Examiner takes Official Notice that the Ideal Gas Law (PV = nRT), where P, V and T were the pressure, volume and temperature; n was the amount of substance; and R was the ideal gas constant, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate the amount of substance (n) in the unitary charging volume of Martin when the volume (V) of the charging volume was known and the pressure (P) and the temperature (T) of the substance was known using the conventional Ideal Gas Law (PV = nRT) equation.
Martin, i.v., Idea Gas Law, teach a casing with a unitary charging volume, i.e., base device, upon which the claimed invention can be seen as an improvement.  Martin, i.v., Idea Gas Law, is silent on the functional limitation of utilizing said predetermined charge of compressed air to initiate a start-up of the attritable gas turbine engine.  Vershure teaches, in Figs. 1 – 4, Abstract, and Col. 5, ll. 10 – 15 and ll. 50 – 55, a gas turbine engine (10 – Fig. 1) where a predetermined charge (as discussed above the amount of compressed air could be calculated from P, V, and T) of compressed air (in 80, right-side of Fig. 1) was utilized to initiate a start-up of the gas turbine engine (10).  Eifert teaches, in Figs. 1 – 3 and Col. 2, l. 60 to Col. 3, l. 40, a gas turbine engine (100 – Fig. 1) where a predetermined charge (as discussed above the amount of compressed gas could be calculated from P, V, and T) of compressed gas (in 140, left-side of Fig. 1, in 208 left-side of Fig. 12) was utilized to initiate a start-up of the gas turbine engine (10).
Thus, improving a particular device (casing with a unitary charging volume), based upon the teachings of such improvement in Vershure and Eifert, would have been obvious to one of ordinary skill in the art, before the effective filing date of the MPEP 2143(C).
Martin, i.v., Ideal Gas Law, Vershure, and Eifert, as discussed above, is silent on a coupling attached to the casing configured to attach a source of compressed air to receive a charge of compressed air for the casing unitary charging volume.
	Brock teaches, in Fig. 1, Abstract, and Col. 2, ll. 5 - 15, a similar unitary charging volume (16 – compressed air tank) having a coupling (19) attached to the casing (exterior wall of tank) configured to attach a source of compressed air to receive a charge of compressed air for the casing unitary charging volume.  Brock Col. 2, ll. 5 – 15 teaches using a service station air pump to refill/charge the unitary charging volume inside the air tank (16) with compressed air.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin, i.v., Ideal Gas Law, Vershure, and Eifert, with the coupling attached to a casing configured to attach a source of compressed air to receive a charge of compressed air for the casing unitary charging 
Examiner notes that the applicant does not claim any details to the attritable gas turbine engine just merely the attritable gas turbine engine.  Applicant shall notice that simply affixing a name “attritable gas turbine engine” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Martin would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.  Furthermore, it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  Claim 1 fails to recite any structural details of the unitary charging volume required to configured unitary charging volume to contain a predetermined charge of compressed air utilized to initiate a start-up of the attritable gas turbine engine.  Claim 1 fails to recite any structural details of the structures utilized to initiate a start-up of the attritable gas turbine engine.
Re Claim 3, Martin, i.v., Ideal Gas Law, Vershure, Eifert, and Brock, teaches the invention as claimed and as discussed above, and Martin further teaches comprising at 
Re Claim 5, Martin, i.v., Ideal Gas Law, Vershure, Eifert, and Brock, teaches the invention as claimed and as discussed above, and Martin further teaches wherein said unitary charging volume (open space between 102 and 104) is unitary with the casing (18, 100), see Para. [0033].
Re Claim 6, Martin, i.v., Ideal Gas Law, Vershure, Eifert, and Brock, teaches the invention as claimed and as discussed above, and Martin further teaches wherein said unitary charging volume (open space between 102 and 104) is located integrally throughout the casing (18, 100), see Para. [0033].


Claims 8 – 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2019/0271237A1) in view of Schwarz et al. (2016/0003098A1).
Regarding Claim 8, Martin teaches, in Figs. 1 – 2 and Para. [0033], the invention as claimed including a casing (18, 100) with a unitary charging volume for an attritable gas turbine engine (10) [If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999); MPEP 2111.02(II).] comprising: the unitary charging volume (open space between 102 and 104) defined 
Schwarz teaches, in Figs. 1 – 6, a similar gas turbine (20) having a charging volume (space between 112 and 116) comprises a structure [interior wall (116) and exterior wall (112)] comprising insulation (air) for the gas turbine engine because the charging volume/space (114 – Fig. 5 and 114a, 114b – Fig. 6) contained air as an insulating material, Para. [0007], [0039], [0041], Claim 5.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the unitary charging volume of Martin to insulate said attritable gas turbine engine by filling said unitary charging volume with air because Schwarz teaches that it was conventional in the art to utilize an air gap between interior wall and exterior wall as an insulator structure.
Martin, i.v., Schwarz, is silent on wherein said unitary charging volume is constructed as a single compartment throughout the casing.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify Martin, i.v., Schwarz, with said unitary charging volume constructed as a single compartment throughout the casing because Applicant has not disclosed that “said unitary charging volume is constructed as a single compartment throughout the casing” provides an advantage, is used for a particular purpose, or The casing unitary charging volume 18 can be constructed as a single or as multiple separate compartments 22 throughout the casing 12”.  Para. [0032] was the only disclosure of the claimed “single compartment”.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with said unitary charging volume is constructed as multiple separate compartments throughout the casing because Applicant’s Specification indicated that both options perform equally well and none of the options exhibits an advantage over the other.  Furthermore, Martin teaches, in Abstract, Para. [0024], [0033] - [0035], [0041], [0048], and [0049], that the casing was formed by additive manufacturing as a single monolithic component to facilitate improving the overall assembly process of the gas turbine engine by reducing the number of separate parts that must be assembled, thus reducing the associated time and overall assembly costs.  Therefore, it would have been an obvious matter of design choice to modify Martin, i.v., Schwarz, to obtain said unitary charging volume is constructed as a single compartment throughout the casing.
Re Claim 9, Martin, i.v., Schwarz, teaches the invention as claimed and as discussed above, and Martin further teaches wherein said unitary charging volume (open space between 102 and 104) comprises a structure (interior wall and exterior wall) formed unitary with the casing (18, 100 - see Abstract and Para. [0033]).  As discussed in Claim 8 rejection above, Martin, i.v., Schwarz, teaches said unitary charging volume structure being [Examiner notes that the phrase “configured to insulate said attritable gas turbine engine” is a statement of intended use and the structure of the device as taught by Martin can perform the function.  When the prior art device is the In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.] configured to insulate said attritable gas turbine engine because said unitary charging volume structure was filled with air that functioned as insulation.
Examiner notes that the applicant does not claim any details to the attritable gas turbine engine just merely the attritable gas turbine engine.  Applicant shall notice that simply affixing a name “attritable gas turbine engine” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Martin would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.  Furthermore, it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  Claim 9 fails to recite any structural details of the unitary charging volume required to configure said unitary charging volume to insulate said attritable gas turbine engine.
Re Claim 10, Martin, i.v., Schwarz, teaches the invention as claimed and as discussed above, and Martin further teaches wherein said unitary charging volume (open space between 102 and 104) is located integrally throughout the casing (18, 100), see Para. [0033].
Claim 13, Martin, i.v., Schwarz, teaches the invention as claimed and as discussed above, and Martin further teaches comprising at least one spar (106, 116) extending between said interior wall (104) and an exterior wall (102) within said unitary charging volume (open space between 102 and 104).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (2019/0271237A1) in view of Schwarz et al. (2016/0003098A1) in view of Ideal Gas Law (PV = nRT) in view of Vershure, Jr. et al. (4,815,277) in view of Eifert (10,247,104).
Re Claim 11, Martin, i.v., Schwarz, teaches the invention as claimed and as discussed above.  Martin, i.v., Schwarz, as discussed above, is silent on wherein said unitary charging volume is [Examiner notes that the phrase “configured to contain a predetermined charge of compressed air utilized to initiate a start-up of the attritable gas turbine engine” is a statement of intended use and the structure of the device as taught by Martin can perform the function.  When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986); MPEP 2112.02.] configured to contain a predetermined charge of compressed air utilized to initiate a start-up of the attritable gas turbine engine.  [Note:  The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 11/04/2021 in Applicant’s reply filed on 02/04/2022. MPEP 2144.03(C)]  Examiner takes Official Notice that the Ideal Gas Law (PV = nRT), where 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to calculate the amount of substance (n) in the unitary charging volume of Martin, i.v., Schwarz, when the volume (V) of the charging volume was known and the pressure (P) and the temperature (T) of the substance was known using the conventional Ideal Gas Law (PV = nRT) equation.
Martin, i.v., Schwarz and Idea Gas Law, teach a casing with a unitary charging volume, i.e., base device, upon which the claimed invention can be seen as an improvement.  Martin, i.v., Schwarz and Idea Gas Law, is silent on the functional limitation of utilizing said predetermined charge of compressed air to initiate a start-up of the attritable gas turbine engine.  Vershure teaches, in Figs. 1 – 4, Abstract, and Col. 5, ll. 10 – 15 and ll. 50 – 55, a gas turbine engine (10 – Fig. 1) where a predetermined charge (as discussed above the amount of compressed air could be calculated from P, V, and T) of compressed air (in 80, right-side of Fig. 1) was utilized to initiate a start-up of the gas turbine engine (10).  Eifert teaches, in Figs. 1 – 3 and Col. 2, l. 60 to Col. 3, l. 40, a gas turbine engine (100 – Fig. 1) where a predetermined charge (as discussed above the amount of compressed gas could be calculated from P, V, and T) of compressed gas (in 140, left-side of Fig. 1, in 208 left-side of Fig. 12) was utilized to initiate a start-up of the gas turbine engine (10).
Thus, improving a particular device (casing with a unitary charging volume), based upon the teachings of such improvement in Vershure and Eifert, would have MPEP 2143(C).
Examiner notes that the applicant does not claim any details to the attritable gas turbine engine just merely the attritable gas turbine engine.  Applicant shall notice that simply affixing a name “attritable gas turbine engine” to the claimed apparatus does not impose any structural limitations upon the claimed apparatus or serve to distinguish the invention from the prior art apparatus.  By analogy, the structure shown by Martin would not undergo a metamorphosis to a new apparatus by simply affixing a name.  Therefore, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than simply affixing a name.  Furthermore, it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  Claim 11 fails to recite any structural details of the unitary charging volume required to configured unitary charging volume to contain a predetermined charge of compressed air utilized to initiate a start-up of the attritable gas turbine engine.  Claim 11 fails to recite any structural details of the structures utilized to initiate a start-up of the attritable gas turbine engine.

Response to Arguments
Applicant's arguments filed 02/04/2022 have been fully considered.  To the extent possible they have been addressed in the rejections above at the appropriate locations, and furthermore they were found not persuasive for the following reasons

Applicant’s 112(b) arguments on Pgs. 6 – 7 are moot since Applicant canceled Claims 7 and 12.

Applicant’s arguments on Pgs. 7 – 9 against the 102 rejections in the Office Action mailed on 11/04/2021 are moot since Applicant’s claim amendments resulted in the claims being rejected under §103 obviousness.

Applicant’s arguments on Pgs. 9 – 12 against the 103 rejections are not persuasive.  Applicant argues on Pg. 10, first paragraph that Martin teaches “the lattice structure 106 to conduct heat”.  Applicant argues on Pg. 10, second paragraph that “Martin et al. reference clearly teaches an open flow path for cooling the structure, at [0060]”.  Applicant further argues on Pg. 10, second paragraph that “Martin at [0071] single monolithic component”.  Therefore, Applicant’s arguments are based on embodiments of Martin’s invention that were not used in the rejections of said Office Action.  Furthermore, Martin teaches in Para. [0034] that “…the lattice structure 106 may be tuned to respond to mechanical loads transmitted across or along an axial length of the casing 100 and to respond to pressure loads and thermal growth, e.g., to tightly control rotor tip clearances”.  Therefore, Martin teaches tuning the lattice structure to control the mechanical loads and thermal loads of the single monolithic casing.  Applicant’s argument appears to imply that insulation does not conduct heat which would require an “ideal”, i.e., perfect, insulation material that does not currently exist.  All known insulation materials merely reduce the rate of heat transfer.  By having 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741